Citation Nr: 1742893	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) on the basis of service connection for the cause of the Veteran's death, or under 38 U.S.C.A. § 1151 (West 2014).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.W.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953, to include service in Korea.  The Veteran died in May 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This matter is currently under the jurisdiction of the RO in Oakland, California. 

In August 2014, the appellant testified before a Decision Review Officer at the RO.  In October 2015, the appellant testified during a video hearing before the undersigned.  Transcripts of those hearings are of record. 

In August 2016, the Board remanded the issue on appeal for further development.  In its prior remand, the Board directed the RO to do the following: provide the appellant with VCAA notice regarding entitlement to DIC on the basis of 38 U.S.C.A. § 1151; ask the appellant to identify any federal (including VA) and non-federal healthcare provider who treated the Veteran for lung disease, to include the providers identified during her August 2014 RO hearing, Dr. Jacobions from the University of California San Francisco and Dr. S. Gordon from the California Pacific Hospital; and obtain an addendum medical opinion.  In November 2016, VCAA notice was sent to the appellant regarding entitlement to DIC on the basis of 38 U.S.C.A. § 1151.  The letter also requested authorization to obtain the private records identified.  However, to date, the appellant has not submitted any further authorizations.  An addendum opinion was also obtained in February 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in May 2007.  The Certificate of Death lists the immediate cause of death as emphysema and lung cancer with pneumonia listed as another significant condition contributing to death, but not resulting in the underlying cause.    

2.  The Veteran did not serve in Vietnam or in Korea between April 1, 1968, and August 31, 1971 and, thus, is not presumed to have been exposed to herbicides during service; nor was he otherwise exposed to herbicides.

3.  The Veteran's death was not a result of VA carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on the part of VA, nor the result of an event not reasonably foreseeable.

4.  At the time of his death, the Veteran was service-connected for cold injury residuals of each foot; and loss of visual acuity of the right eye, status post shrapnel wound; however, a service-connected disability did not cause or substantially or materially contribute to his death. 

5.  The disabilities that caused the Veteran's death were not manifested during the Veteran's military service, nor were they otherwise caused or aggravated by a disease or injury in active duty service, to include exposure to asbestos.


CONCLUSION OF LAW

The criteria for DIC based on service connection for the cause of the Veteran's death, or under 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

With respect to the claim decided herein, the appellant has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Service treatment records could not be recovered as they are presumed to have been destroyed in a fire in 1973.  There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The record shows that requests for additional service department records and evidence from the Veteran prior to his death to assist in reconstruction of the records were made, but were unsuccessful.  In November 2014, the RO informed the appellant that all attempts to obtain the Veteran's service treatment records had been exhausted.  Thus, the Board finds that the RO has met its heightened duty to assist in the instant case.  

II. Analysis

The appellant is seeking DIC benefits for the cause of the Veteran's death.  The Veteran's death certificate showed that he died in May 2007 from emphysema (3 years) and lung cancer (6 years) with pneumonia listed as another significant condition contributing to death, but not resulting in the underlying cause.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2016).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2016).
For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A.  § 1310 (West 2014); 38 C.F.R. § 3.312(c)(1) (2016).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2016).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2016).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2016).

In her statements of record at the hearings, the appellant has raised multiple theories as to why service connection is warranted.  In this regard, she has contended that the Veteran had exposure to herbicides while stationed in Korea as well as exposure to asbestos aboard an old ship during service caused the lung disease that lead to his death.  

At the October 2015 hearing, the Veteran's representative argued that the conditions causing the Veteran's death may have been related to cold exposure during service; and that because the service treatment records were missing, it was not possible for VA to say that he wasn't treated for the conditions that caused his death during service.

The representative also contended that VA improperly diagnosed and delayed treatment for the fatal lung disease; thereby hastening or causing his death.  Under this theory the Veteran's cause of death was due to a lack of proper VA treatment under 38 U.S.C.A. § 1151.  

The appellant has also asserted that the Veteran's lung disease started in service, due to exposure to freezing conditions in Korea and the possibility that he may have had pneumonia, bronchitis, severe asthma, and/or pleurisy in service (though his service treatment records are no longer available).  Additionally, in a February 2011 notice of disagreement, the appellant contended that the Veteran's service-connected conditions led to his death.  

Post-service VA clinical records document a primary care visit in November 2000,  which noted a 60 year long, two pack a day, tobacco history with the Veteran quitting in December1997.  In April 2001, the Veteran complained of nasal drippage, dyspnea on exertion, fatigue, and pain with coughing.  A chest x-ray showed a new pleural density and left hilar adenopathy.  A May 2001 CT scan showed emphysema and a mass in the left lower lobe.  A May 2001bronchoscopy confirmed carcinoma.  A biopsy in June 2001 confirmed non-small cell carcinoma and chemotherapy treatment began.  

In October 2001, a left side pneumonectomy was performed.  Follow up CT scans and x-rays showed no changes or reoccurrence.  Importantly, an October 2005 CT scan showed no changes after the left pneumonectomy, but emphysema was noted.  In May 2006, the Veteran complained of shortness of breath that had begun two weeks earlier.  A CT scan at that time showed right upper lobe nodes.  A July 2006 bronchoscopy did not show malignancy and microbiology showed staph infection.  Biopsy was not recommended due to the prior pneumonectomy.  A repeat CT scan showed ground glass opacities in August 2006.  

In October 2006, the VA pulmonary doctors determined that this finding was unlikely to be bacterial and was concerning for carcinoma.  An October 2006 CT scan showed improvement in the ground glass opacities.  In November 2006, the doctor determined that the Veteran's symptoms of shortness of breath were multifactorial with emphysema, deconditioning, muscle weakness due to the steroids used to treat symptoms, and a possible shunt.  In a November 2006 CT scan, the ground glass opacities reappeared.  In December 2006, hospice care was started.  In January 2007, the Veteran agreed that further blood tests, CT scans, and steroids with the resulting side effects would be counterproductive.  

An April 2009 record noted that the Chief of Hematology/Oncology at the VA received a letter from the appellant requesting a change in the death certificate to reflect causality from service-connected diagnoses.  The examiner wrote that she had reviewed the case as well as the Veteran's service connection and could not see how this could be done.

A March 2015 VA opinion found no evidence that the Veteran's death was due to failure to diagnose and timely treat his lung condition.  The Veteran was managed in a manner consistent with the standard of care.  The examiner continued that there was no evidence that the Veteran had mesothelioma. There was no pathological diagnosis of mesothelioma or pleural abnormalities on imaging studies concerning for mesothelioma.  Further, there is no evidence that VA hospital care, medical treatment or surgical treatment furnished to the Veteran at the VA Medical Center San Francisco caused the Veteran's death.  
 
The examiner continued that there was no evidence that the Veteran's lung disease,  to include lung cancer, was caused by or related to asbestos lung disease.  The medical record does not demonstrate the Veteran's lung disease, including lung cancer, was caused by or related to asbestos lung disease.  There is no evidence that the Veteran had a condition likely attributable to asbestos.  The Veteran had previously been diagnosed with bronchogenic carcinoma and emphysema.  The Veteran had a tobacco use history of 120 pack-years, which confers a substantial risk for the development of bronchogenic carcinoma and emphysema.  It is more likely than not that the Veteran's bronchogenic carcinoma and emphysema were  caused by cigarette smoking.  There is speculation that the Veteran was exposed to asbestos while in the service.  It is unclear if this claim of asbestos exposure might include exposure to airborne asbestos entrained into the respiratory tract.  There are no specific clinical-radiographic findings of meaningful airborne asbestos exposure such as calcified pleural plaques.  The overwhelming risk factor for this Veteran's bronchogenic carcinoma and his emphysema was his high dose smoking history.  

An addendum opinion was obtained in February 2017 by the same examiner.  The examiner opined that it is less likely than not that the Veteran's death was related etiologically to a chronic respiratory problem that had its onset in or was caused by service, to include: (i) claimed exposure to freezing conditions in Korea (ii) possible pneumonia, bronchitis, severe asthma, and/or pleurisy in service.  The examiner continued that it is less likely than not that the Veteran's death was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment prior to the Veteran's May 2007 death.   The examiner found no departure from the standard of care from the review of the records; and no evidence that the Veteran had mesothelioma or a pathological diagnosis of mesothelioma.  There were no pleural abnormalities on imaging studies concerning for mesothelioma.  

The examiner went on that there was no medical evidence to demonstrate the Veteran's lung disease, including lung cancer, was caused by, or related to asbestos exposure.  

The Veteran had previously been diagnosed with bronchogenic carcinoma and emphysema.  The examiner again noted that the Veteran had a tobacco use history of 120 pack-years, which confers a substantial risk for the development of bronchogenic carcinoma and emphysema.  The examiner reiterated his prior opinion that it is more likely than not that the Veteran's bronchogenic carcinoma and emphysema were caused by cigarette smoking.  The examiner repeated his prior opinion that there is speculation that the Veteran was exposed to asbestos while in the service.  It is unclear if this claim of asbestos exposure might include exposure to airborne asbestos entrained into the respiratory tract.  There are no specific clinical-radiographic findings of meaningful airborne asbestos exposure such as calcified pleural plaques.  The overwhelming risk factor for this Veteran's bronchogenic carcinoma and his emphysema was his high dose smoking history.  

The examiner continued that there were no delays in care.  There is no evidence that VA hospital care, medical treatment or surgical treatment furnished to the Veteran at the VA Medical Center San Francisco caused the Veteran's death.  Further, the Veteran's service-connected disabilities (loss of visual acuity of the right eye status post shrapnel wound and cold injury residuals of both feet) were neither the (i) principal/primary (disability singly or jointly with some other condition was the immediate or underlying cause of  death or was etiologically related thereto) nor (ii) contributory (contributed substantially or materially) cause of death.   

Analysis

The first two elements of service connection, a current disability (namely the respiratory diseases that caused his death) and in-service injuries (cold and asbestos exposure) are demonstrated.  The remaining question with regard to service connection for the cause of death, is whether there is a nexus between the fatal diseases and the in-service events.

The appellant has also contended that there was another in-service injury, in the form of herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  However, in this case, the appellant does not assert and the evidence does not show that the Veteran served in Vietnam; or was exposed to herbicides while stationed in Korea.

Under 38 C.F.R. § 3.307(a)(6)(iv), a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, respiratory cancer, including lung cancer, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Nevertheless, even though the Veteran had lung cancer, the evidence of record does not confirm that the Veteran was stationed in Korea during the period of April 1, 1968, and August 31, 1971 when Agent Orange was used.  In this regard, the Veteran's DD 214 showed that he was in Korea from December 1951 October 1952, many years prior to the presumptive period.  
The appellant has not reported any personal knowledge that the Veteran was actually exposed to herbicides in service; and the Veteran is not shown to have reported any such exposure.

Thus, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

While the Veteran may have been exposed to asbestos in service; there is no competent evidence that any of the diseases that lead to his death were in any way related to that exposure.  The appellant has contended that the Veteran had mesothelioma; but the available records do not contain any reports of that disease or any other asbestos related disability.  As a lay person, the appellant lacks the expertise required to diagnose mesothelioma or asbestos related disease.  

The appellant seems to rely on the findings of ground glass opacities on CT scans in 2006.  Nevertheless, after reviewing the clinical records, the VA examiner clearly opined in March 2015 and February 2017 that the lung disease was not attributable to asbestos exposure and offered a detailed rationale for this opinion.  The examiner found that the Veteran's disorder was due to a long history of tobacco use.  There is no medical evidence of record to refute this opinion.  

Similarly, the Veteran was likely exposed to cold conditions while serving in the Korean War; but there is no competent opinion linking the fatal diseases to cold exposure.

The appellant's representative has argued that the absence of service treatment records would preclude VA from finding that the Veteran was not treated for the fatal diseases during service.  There is; however, no evidence or contention that the Veteran was treated for these diseases in service.  The Veteran was first seen for very serious respiratory diseases decades after service and a long history of smoking.  When initially seen the Veteran did not report a history dating back to service.  VA has not used the absence of service treatment records to rebut an argument that the diseases were present in service; because there has been no such argument or evidence of relevant treatment in service.

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in a qualifying additional disability or qualifying death, compensation is awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151(a), 38 C.F.R. §§ 3.361, 3.800(a).

A qualifying additional disability or death, is one that was not the result of the Veteran's willful misconduct; was caused by VA hospital care, medical or surgical treatment, or examination; and the proximate cause of such disability or death was proximately caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(c)-(d).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  Id.

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) (2016).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.

Based on the March 2015 and February 2017 VA opinions, the Board must find that the Veteran's death was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable in furnishing treatment prior to the Veteran's May 2007 death.  Importantly, the VA examiner found no departure from the standard of care from the review of the records.  There is no medical evidence to the contrary of the VA examiner's opinion.  The Board also finds it significant that after going over treatment options, in January 2007, the Veteran agreed that further blood tests, CT scans, and steroids with the resulting side effects would be counterproductive.  

Lastly, the Board also finds that the preponderance of the evidence demonstrates that the disabilities that caused the Veteran's death, emphysema and lung cancer, were not related to military service.  The preponderance of the evidence also shows that the Veteran's service-connected disabilities did not cause or substantially contribute to his death.  In this regard, there is no competent medical evidence of lung cancer within one year of service, and no medical evidence of record suggesting a link between the Veteran's death and his active duty service or his service-connected disorders.  

The April 2009 VA doctor indicated that she could not find causality between service-connected diagnoses and the cause of the Veteran's death.  Importantly, the VA examiner opined in February 2017 that it is less likely than not that the Veteran's death was related etiologically to a chronic respiratory problem that had its onset in or was caused by service, to include: (i) claimed exposure to freezing conditions in Korea (ii) possible pneumonia, bronchitis, severe asthma, and/or pleurisy in service.  Further, the examiner opined that the Veteran's service-connected disabilities (loss of visual acuity of the right eye status post shrapnel wound and cold injury residuals of both feet) were neither the (i) principal/primary (disability singly or jointly with some other condition was the immediate or underlying cause of  death or was etiologically related thereto) nor (ii) contributory (contributed substantially or materially) cause of death.   Rather, the VA examiner clearly found that the Veteran's lung disorders were due to tobacco use for many years.  

A disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103 ; 38 C.F.R. § 3.300.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  These provisions do not prohibit service connection if: (1) the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service connected on some basis other than the Veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) the disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or (3) secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b).  

The VA examiner clearly attributed the Veteran's lung disorders to long term tobacco use.  The evidence clearly shows that he had a long history of smoking cigarettes, approximately two packs a day for 60 years, which would include during his time in service.  Again, the Board further notes that a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Here, as there is no other evidence that his current lung disorder is otherwise related to service and the competent VA medical opinion has attributed the Veteran's lung disorders to tobacco use, service connection for such disorders is precluded by law.  38 C.F.R. § 3.300 (1).

As such, there is no basis for awarding service connection for the Veteran's cause of death either on a direct basis, to include as due to service-connected disabilities, or under the one-year presumption for cancer. 

The Board recognizes that the appellant believes that the Veteran died as a result of incidents that occurred during his active service or due to VA not properly diagnosing and/or delaying treatment for the Veteran's fatal lung disease.  However, the record does not reflect that the appellant has the necessary training or expertise to relate the cause of the Veteran's death to service.  A layperson is generally not capable of opining on matters requiring medical knowledge.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In sum, the appellant's opinion as to cause of death is of little probative value and is outweighed by medical evidence of record. 


ORDER

DIC on the basis of service connection for the cause of the Veteran's death, or under 38 U.S.C.A. § 1151, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


